Citation Nr: 1221053	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  03-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of low back injury.

2.  Entitlement to service connection for residuals of low back injury.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right thumb scar (claimed as a bullet wound injury).

4.  Entitlement to service connection for right thumb scar (claimed as a bullet wound injury).

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left rear shoulder scar (claimed as a bullet wound injury).

6.  Entitlement to service connection for left rear shoulder scar (claimed as a bullet wound).

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spine disability (claimed as a pinched nerve).

8.  Entitlement to service connection for cervical spine disability (claimed as a pinched nerve).

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for laryngeal mass (claimed as cancer).

10.  Entitlement to service connection for laryngeal mass (claimed as cancer).

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastrointestinal disability (claimed as an ulcer).

12.  Entitlement to service connection for gastrointestinal disability (claimed as an ulcer).

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

14.  Entitlement to service connection for a disability claimed as kidney damage.

15.  Entitlement to service connection for a disability claimed as liver damage.

16.  Entitlement to service connection for glaucoma, to include as secondary to herbicide exposure.

17.  Entitlement to service connection for disability of the hands.

18.  Entitlement to service connection for disability of the arms.

19.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability of the back, neck, liver and kidneys due to lack of proper treatment.

20.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

21.  Entitlement to service connection for type II diabetes mellitus as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Notably, the issue of entitlement to service connection for diabetes mellitus was denied by a July 2004 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2006, the Court remanded this issue to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  In March 2006, the Board remanded this issue to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference transmission.  A hearing transcript is associated with the claims folder.

As instructed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO.  After a review of the entire evidentiary record, the Board has rephrased the issues listed on the title page to better reflect, as best as can be determined, the lay contentions on appeal.

At his hearing in January 2012, the Veteran raised the issue of entitlement to service connection for tinnitus.  As this claim has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ), the issue is not currently before the Board and is referred to the RO for appropriate action.

With the exception of the hearing loss disability claim, the claims for review on the merits are REMANDED to the RO via the AMC in Washington, DC, for further evidentiary development.


FINDINGS OF FACT

1.  An October 2002 RO rating decision denied an application to reopen a claim of service connection for residuals of low back injury on the basis that new and material evidence had not been presented to establish that a chronic low back disability was incurred in or aggravated by active service.

2.  An October 2002 RO rating decision denied service connection for scars of the right thumb and left shoulder on the basis that these scars were not incurred in or aggravated by service; denied service connection for a cervical spine disability on the basis that such disability was not shown to have been incurred in or aggravated by service; denied service connection for an ulcer on the basis that such disability was not shown to have been incurred in or aggravated by service; and denied service connection for unspecified cancer on the basis of no current disability.

3.  Evidence added to the record since the October 2002 RO rating decision is new and material as it includes lay description of a falling injury during service which is more severe than previously reported, including loss of consciousness, a breaking of his neck and chronic spitting up of blood; the Veteran provided additional details of an alleged combat injury to the right thumb and shoulder; and the medical evidence reports a laryngeal mass which is suspicious for cancer.

4.  A final August 1984 RO rating decision denied a claim of entitlement to service connection for defective hearing on the basis that defective hearing was not shown by the evidence of record.  

5.  Evidence added to the record since the August 1984 RO rating decision denying service connection for hearing loss is not new and material as there is no medical evidence of hearing loss disability per the VA standards of 38 C.F.R. § 3.385, and the Veteran's perception of having a hearing loss disability is cumulative of evidence previously considered by the RO.


CONCLUSIONS OF LAW

1.  An October 2002 RO rating decision, which denied an application to reopen a claim of service connection for residuals of low back injury as well as service connection claims of scars of the right thumb and left shoulder, a cervical spine disability, a gastrointestinal disability and unspecified cancer, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the October 2002 RO rating decision that denied an application to reopen a claim of service connection for residuals of low back injury; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received since the October 2002 RO rating decision that denied service connection for right thumb scar; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been received since the October 2002 RO rating decision that denied service connection for left shoulder scar; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has been received since the October 2002 RO rating decision that denied service connection for cervical spine disability (claimed as a pinched nerve); that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has been received since the October 2002 RO rating decision that denied service connection for laryngeal mass (claimed as unspecified cancer); that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  New and material evidence has been received since the October 2002 RO rating decision that denied service connection for gastrointestinal disability (claimed as an ulcer); that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  An August 1984 RO rating decision which denied a claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302(b), 20.1103 (2011).

9.  New and material evidence has not been received since the August 1984 RO rating decision that denied service connection for hearing loss; that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for residuals of low back injury, a right thumb scar (claimed as a bullet wound injury), a left rear shoulder scar (claimed as a bullet wound injury), a cervical spine disability (claimed as a pinched nerve), "cancer," an "ulcer" and hearing loss.  As the record reflects prior final denials with respect to these claims, the Board has an initial obligation to assess whether it has jurisdiction to review these claims on the merits regardless of RO findings.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, duodenal ulcer, organic diseases of the nervous system and malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

With respect to hearing loss, service connection may only be granted if the claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996). 

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his or her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999). 

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening, evidence is presumed credible unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).  The benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The record reflects that the RO obtained original service treatment records (STRs) and service personnel records (SPRs) in October 2008, which is after final decisions for all of these claims.  With the exception of a few immaterial SPRs, the record had already contained photocopies of the STRs and SPRs obtained by the RO.  Thus, the claims do not require reconsideration of the merits pursuant to 38 C.F.R. § 3.156(c).

Applications to Reopen 

Historically, a final Board decision in February 1981 denied a claim of entitlement to service connection for residuals of low back strain on the basis that the Veteran's inservice complaints of recurrent back pain were acute and transitory in nature and resolved without residuals.  A June 1984 Board decision found that new and material evidence had not been presented to reopen the claim. 

By rating decision dated August 1984, the RO denied a claim of entitlement to service connection for defective hearing on the basis that defective hearing was not shown by the evidence of record.  In December 1984, the Veteran submitted a timely notice of disagreement with the RO's August 1984 decision.  The RO furnished the Veteran a Statement of the Case in April 1985, but the Veteran did not submit a timely filed substantive appeal or otherwise submit new and material evidence within the remaining one year period which required a readjudication of the case.  The August 1984 rating decision, therefore, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302(b).

By rating decision dated October 2002, the RO denied the Veteran's application to reopen the low back disability claim.  The RO also denied service connection for scars of the right thumb and left shoulder on the basis that these scars were not incurred in or aggravated by service; denied service connection for a cervical spine disability on the basis that such disability was not shown to have been incurred in or aggravated by service; denied service connection for an ulcer on the basis that such disability was not shown to have been incurred in or aggravated by service; and denied service connection for unspecified cancer on the basis of no current disability.

By letter dated October 26, 2002, the RO informed the Veteran of the RO's October 2002 decision and his appellate rights.  As the Veteran did not submit a timely appeal, or new and material evidence within one year of notice of the decision, the October 2002 RO rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The Veteran submitted an application to reopen the service connection claims for low back disability, scars of the right thumb and left shoulder, cervical spine disability, an ulcer and unspecified cancer in April 2004.  He submitted an application to reopen the service connection claim for hearing loss in February 2010.  This appeal ensues from the RO's denial of his applications to reopen the claims.

With respect to the service connection claims for low back disability, scars of the right thumb and left shoulder, cervical spine disability, an ulcer and unspecified cancer, evidence of record before the RO in October 2002 included the Veteran's entrance examination which noted the presence of scars on the right thigh and "left arm."  STRs were significant for a September 1967 examination report wherein the Veteran reported recurrent back pain.  The examiner noted that the Veteran had several complaints of back pain evaluated at sick call, but that there was no significant problem.  A May 1969 separation examination noted the presence of a 1 inch scar on the right hand thumb, a 11/2 inch scar of the "LT SHOULDER BACK" and a 1 inch scar of the "KNEE RT LEG."  Physical examination otherwise reflected normal clinical evaluations of the spine, abdomen and viscera.

Postservice, the Veteran is shown to have been involved in an automobile accident with injury to his neck in 1978.  He injured his low back in October 1979 after falling through floorboards while working.  VA clinical records reflected treatment for low back pain and chronic peptic ulcer beginning in 1980 with the Veteran reporting the onset of stomach pain in October 1979.  A January 1981 VA Compensation and Pension (C&P) examination report reflected a diagnosis of history of injuries and strains to the low back with symptomatic residuals.  A March 1982 VA C&P examination report reflected a diagnosis of chronic lumbar strain.  A private x-ray report in July 1982 was interpreted as showing small shallow scoliosis with a mid thoracic dextroscoliosis and a lower thoracolumbar levoscoliosis.

The Veteran had generally alleged injuring his low back during a fall aboard the U.S.S. Kearsarge in 1968.  In particular, the Veteran variously alleged falling down a propeller shaft which was 3 to 4 stories tall which required a stateside hospitalization in San Diego.  He argued that a scar located on the rear of his left shoulder was due to this fall.  He vaguely referenced a prior twist and fall accident in 1967 as well as experiencing leg numbness since a back reinjury in 1969.  He also claimed that his low back disability interfered with his productivity to the extent that he was discharged from service due to undependability.

Evidence of record since the final October 2002 RO rating decision includes the Veteran's testimony and statements that the falling injury to his back in 1968 involved a 5 to 6 story fall.  This fall had initially rendered him unconscious, and "broke" his neck.  He further reports the onset of hemoptysis, or "spitting up blood," after this falling injury.  He further claims that the scars on his right thumb and left shoulder were from bullet wounds received in Vietnam.  He has provided specific details of this alleged combat event.

The medical records include a June 2002 VA fiberoptic examination which revealed that the Veteran's left true vocal cord (TVC) was erythematous along its entire length, which was highly suspicious for possible early cancer.  The Veteran received treatment for gastroesophageal reflux (GERD) in July 2002.  A May 2003 VA clinical record included the Veteran's history of the onset of hemoptysis in the "1970's" when he was found to have "bleeding ulcers."  A computerized tomography scan of the neck in December 2003 revealed thickening of the lingual tonsil of left side with the possibility of a tumor unable to be excluded.  Later VA clinic records describe the Veteran as having a laryngeal mass suspicious for cancer, but the Veteran has refused biopsy evaluation.

In the reopening context, the Board must presume as true all evidence received of record since the final October 2002 RO rating decision.  Duran, 7 Vet. App. at 220.  Here, the Veteran has provided additional details of his falling injury during service which is more significant in severity than previously reported, including loss of consciousness, a breaking of his neck and chronic spitting up of blood.  He has provided further details of his alleged combat injuries to the right thumb and left shoulder.  Additionally, the medical evidence added to the claims folder reflects an evaluation for a laryngeal mass which is suspicious for cancer.  In light of the entire evidentiary record, and presuming this evidence as true for reopening purposes, the Board finds that such evidence constitutes both new and material evidence sufficient to reopen these claims.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010) (discussing the low evidentiary threshold regarding evidence necessary to reopen a claim). 

For reasons expressed in the REMAND below, the Board defers adjudication of these claims on the merits pending further evidentiary development.

With respect to the hearing loss claim, evidence of record at the time of the final August 1984 RO rating decision included the Veteran's STRs and postservice medical records which did not reflect any hearing loss disability per the VA standards of 38 C.F.R. § 3.385.  His September 1967 separation examination reflected 15/15 hearing on whispered voice test.  The Veteran alleged the presence of a hearing loss which began in service.  It also appears that he interpreted his service personnel records as reflecting a physical profile for hearing loss.  See VA Form 9 filing received December 1984.  Yet, the SPRs and STRs did not reflect a physical profile for hearing loss disability.

The evidence added to the record since the August 1984 RO rating decision includes a significant amount of medical records - none of which reflect a hearing loss disability per the VA standards of 38 C.F.R. § 3.385.  Thus, the previously unconsidered medical records are not material to the basis for the prior final denial of the claim.

Additionally, the Veteran's argument that he manifests a current hearing loss disability is duplicative of his perceived hearing impairment reported to the RO in August 1984.  He has also reiterated his belief that he manifests a current hearing loss disability which began in service or is related to service.  However, the Veteran's discussion of a perceived hearing loss defect is cumulative of evidence previously considered by the RO and, in the context of no audiometric examinations or clinical findings of impaired hearing, is neither new nor material to the basis for the prior final denial.  Thus, the Veteran's allegations themselves are not sufficient to reopen the claim.

Thus, the Board finds that the Veteran's application to reopen a claim of entitlement to service connection for hearing loss must be denied as he has not submitted evidence which is both new and material to the basis for the prior final denial.  This claim, therefore, must be denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

With respect to the applications to reopen claims of service connection for low back disability, scars of the right thumb and left shoulder, cervical spine disability, an ulcer and unspecified cancer, these claims have been reopened and remanded for additional development.  As such, a discussion of VCAA compliance is not warranted.

With respect to the hearing loss claim, the Veteran filed his application to reopen in February 2010.  A March 2010 pre-adjudicatory RO notice fully satisfied the VCAA timing and content requirements.  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties upon himself and VA in developing his claim.  He was specifically advised of a prior final denial on the basis that service treatment records did not document any complaints, diagnosis or treatment of disability.  The Veteran was further provided the definition of new and material evidence.  Finally, the Veteran was advised of the criteria for establishing an initial disability rating and effective date of award should service connection be established.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of STRs and pertinent treatment records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The dispositive issue at hand concerns whether the Veteran currently manifests a hearing loss disability.  His relevant STRs have been associated with the claims folder, and the Veteran has not identified any specific STR which is potentially missing and relevant to the issue of having a current hearing loss disability.  All available relevant VA clinical records have been associated with the claims folder, and there are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

As addressed in the remand below, the record reflects the potential for outstanding Social Security Administration (SSA) records in approximately 1982.  The Board has remanded multiple issues due to the potential relevance of these records to the claims.  However, the Board finds no reasonable possibility that records dating back more than 40 years would be relevant to the current issue as to whether the Veteran manifests a current hearing loss disability.  Notably, an SSA examination report in 2008 observed that the Veteran had no apparent hearing impairment.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

As the Veteran has not presented new and material evidence to reopen his claim for service connection for hearing loss disability, VA has no duty to provide examination or obtain medical opinion.  38 C.F.R. § 3.159(c)(4)(iii). 

Overall, the Board finds that the record does not disclose any additional existing and available evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

The claim of entitlement to service connection for residuals of low back injury is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for right thumb scar (claimed as a bullet wound injury) is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for left rear shoulder scar (claimed as a bullet wound) is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for cervical spine disability (claimed as a pinched nerve) is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for laryngeal mass (claimed as cancer) is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for gastrointestinal disability (claimed as an ulcer) is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for hearing loss is not reopened.  The appeal is denied.


REMAND

In a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) received in September 2008, the Veteran requested the RO to obtain records from SSA in "1981" which he stated would establish the presence of kidney damage.  At his RO hearing in August 2009, the Veteran argued that his SSA records in "1982" were relevant to his case.

The record includes an SSA notice of decision which occurred in October 1980 as well as a July 1982 VA clinic record which recorded the Veteran's history of undergoing physical examination by an SSA examiner.  The SSA records received in February 2010 do not include the SSA records in 1980, and SSA did not inform the RO whether or not those records are available.  As such, the case must be remanded for an attempt to obtain the Veteran's SSA records in the 1980's.  38 C.F.R. § 3.159(a)(c)(2) (VA must make as many requests as necessary to obtain records in the possession of a federal agency until it is determined that the records sought do not exist or that further efforts to obtain those records would be futile).

The Veteran has submitted a claim of service connection for PTSD.  He has alleged depression with a reduction in workplace efficiency which occurred during service.  A September 1967 military examination reflected the Veteran's report of depression or excessive worry, but the exact nature of his complaints are not known.  The Board finds that VA examination is necessary to evaluate the significance of the inservice complaints with respect to the currently diagnosed acquired psychiatric disorders.  38 C.F.R. § 3.159(c)(4).

With respect to the PTSD claim as well as the scar disability claims, the Veteran alleges being wounded by incoming enemy fire while aboard the U.S.S. Kearsarge.  The Board requires research to determine the circumstances supporting the award of the Republic of Vietnam Commendation Medal for the U.S.S. Kearsarge for service performed on July 24, 1968.  Additionally, the appropriate entity must determine the dates of Vietnam service of the U.S.S. Kearsarge in 1968 and, for those periods of time, conduct any research (including deck logs) which could help determine whether the U.S.S. Kearsarge received incoming enemy fire on any occasion for its 1968 Vietnam service.

In March 2006, the Board remanded the diabetes mellitus claim, in part, to obtain deck logs from the U.S.S. Kearsarge in order to determine whether the Veteran had duty visitation to the Vietnam shore as claimed.  In response, the RO has submitted to the record documentation that decklogs would not track an individual's travel orders.

The Board finds that the information provided by the RO justifies the noncompliance with the Board's previous remand orders.  However, as the Veteran claims land visitation via helicopter, research must be conducted into whether there are any available helicopter flight manifests which might document the Veteran's land visitation to Vietnam.

With respect to the low back disability claim, the Veteran's September 1967 military examination reflects a history of multiple sick call visitations due to recurrent back pain.  Those sick call records are not available.  The Veteran has consistently reported a traumatic falling injury to the spine in general which the Board finds as credible, although the exact details of this accident are highly inconsistent.  The Board finds that VA examination is necessary to evaluate whether any current thoracolumbar and/or cervical spine disability is related to injury during active military service.  38 C.F.R. § 3.159(c)(4).

The Board defers consideration of the remaining claims pending the additional development, to include the SSA records which were identified by the Veteran as relevant to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's clinical records of treatment since October 2011.

2.  Obtain from the Social Security Administration all legal and medical documents pertaining to the Veteran's application for disability benefits in the early 1980's.  If the records cannot be obtained, request from SSA a reason for their unavailability.

3.  Request from JSRRC the following information:

* determine the circumstances supporting the award of the Republic of Vietnam Commendation Medal for the U.S.S. Kearsarge for service performed on July 24, 1968;
* determine the dates of Vietnam service of the U.S.S. Kearsarge in 1968 and, for those periods of time, conduct any research (including deck logs) which could help determine whether the U.S.S. Kearsarge received incoming enemy fire on any occasion for its 1968 Vietnam service; 
* provide the closest mooring of the U.S.S. Kearsarge to the Vietnam mainland during the Veteran's dates of active military service; and
* determine whether any flight manifests exist which would establish that the Veteran flew by helicopter from the U.S.S. Kearsarge to the Vietnam mainland during his active military service.

4.  Upon completion of the above, adjudicate the issue of whether the Veteran was exposed to a combat stressor in service, to include receiving bullet wound injuries to the right thumb and left shoulder.  The RO should also consider whether the PTSD criteria pertaining to hostile military or terrorist activity apply to the facts of this case.  

5.  Thereafter, schedule the Veteran for appropriate examination to obtain opinion as to whether he has an acquired psychiatric disorder that was first manifested in service and/or is related to event(s) in service.  The claims folder should be provided to the examiner for review.  The examiner should then be requested to provide findings and opinion of the following questions:
	
	a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; and
	
   b) for any other acquired psychiatric disorder other than PTSD, provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service? 

In providing this opinion, the examiner is requested to consider the following:

* the September 1967 military examination reflecting the Veteran's report of depression or excessive worry;
* the service personnel records reflecting that the Veteran was not recommended for reenlistment due to poor attitude, lack of potential for further useful and responsible service, no leadership potential, undependendable performance, and his medical history in 1967-68 which included recurring episodes of venereal disease; 
* the results from the May 1969 separation examination; and
* whether there is any medical reason to accept or reject the Veteran's allegations that his current psychiatric disability results from event(s) during active service.

6.  Schedule the Veteran for appropriate examination to obtain opinion as to whether he has any current disability of the thoracolumbar spine and/or cervical spine that was first manifested in service and/or is related to event(s) in service.  The claims folder should be provided to the examiner for review.  The examiner should then be requested to provide findings and opinion of the following questions:

   a) whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed thoracolumbar spine disability was first manifested in service and/or is causally related to event(s) in service; and

	b) whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed cervical spine disability was first manifested in service and/or is causally related to event(s) in service?

In providing this opinion, the examiner is requested to consider the following:

* the September 1967 military examination reflecting the Veteran's report of recurrent back pain, and the examiner's comment that the Veteran had been evaluated at sick call on several occasions with no significant problem found;
* the Board's factual determination that the September 1967 lay history of falling injury is deemed credible although the details of injury are inconsistent, and that service treatment records are incomplete;
* the results from the May 1969 separation examination;
* a November 1980 VA consultation report reflecting a history of low back pain since "MVA 1968" which seemed "worse" after a work-related fall in October 1979;
* a January 1981 VA examination report reflecting a diagnosis of history of injuries and strains to low back with symptomatic residuals;
* the Veteran's June 1981 testimony that his falling injury in service resulted in a scar to the middle of the back; 
* a June 1981 private medical record reflecting the Veteran's report of chronic back pain since injuries in 1967 and 1979;
* an August 1981 VA clinical record reflecting the Veteran's report of neck pain and headaches since being struck on the spine the previous year;
* a February 1982 private examination report reflecting opinion that the Veteran demonstrated a considerable amount of functional overlay regarding his physical complaints;
* the Veteran's August 2009 hearing wherein he reported that his falling injury in service caused bones to come out of his back; and
* whether there is any medical reason to accept or reject the Veteran's allegations that his current disabilities of the thoracolumbar and cervical spines result from injury during active service.

7.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case (SSOC) and an appropriate time to respond thereto.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


